Affirmed and Memorandum Opinion filed February 7, 2008







Affirmed
and Memorandum Opinion filed February 7, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00555-CR, NO. 14-07-00556-CR,
NO. 14-07-00557CR, 
NO. 14-07-00558-CR, NO.
14-07-00559-CR, NO. 14-07-00560-CR, and
NO. 14-07-00561-CR
 
ALAA ABBAS ELKHAFAGE,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 339th District
Court
Harris County, Texas
Trial Court Cause Nos. 1066697,
1066698, 1066699, 1066700, 
1066702, 1066703, and 1066705
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of guilty to the following offenses.
$                  
Aggravated
Kidnapping in No. 14-07-00555-CR; trial court cause number 1066697;
$                  
Aggravated
Robbery in No. 14-07-00556-CR; trial court cause number 1066698;
$                  
Robbery in No.
14-07-00557-CR; trial court cause number 1066699;
$                  
Aggravated
Robbery in No. 14-07-00558-CR; trial court cause number 1066700;




$                  
Aggravated
Kidnapping in No. 14-07-00559-CR; trial court cause number 1066702;
$                  
Aggravated
Robbery in No. 14-07-00560-CR; trial court cause number 1066703; and
$                  
Aggravated
Kidnapping in No. 14-07-00561-CR; trial court cause number 1066705.
On June 29, 2007, for the
offense of robbery (No. 14-07-00557-CR; trial court cause number 1066699), the
trial court sentenced appellant to confinement for twenty years in the
Institutional Division of the Texas Department of Criminal Justice.  In each of
the other causes, the trial court sentenced appellant to confinement for life
in the Institutional Division of the Texas Department of Criminal Justice.  The
trial court ordered all the sentences to run concurrently.  For each of the
offenses of aggravated robbery, a finding was entered that a deadly weapon was
used.  Appellant filed a notice of appeal in all seven cases.
In each
case, appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit.  The briefs meet the requirements
of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by
presenting a professional evaluation of the record and demonstrating why there
are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d
807, 811-12 (Tex. Crim. App. 1978).
In each
case, a copy of counsel=s brief was delivered to appellant.  Appellant was advised of
the right to examine the appellate record and file a pro se response.  See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this
date, more than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the record and each of counsel=s briefs and agree that in each case
the appeal is wholly frivolous and without merit.  See Bledsoe v. State,
178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005).  Further, in each case we find
no reversible error in the record.  A discussion of the briefs would add
nothing to the jurisprudence of the state.  
 




Accordingly,
the judgments of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
February 7, 2008.
Panel consists of Justices Fowler, Frost, and Seymore.

Do Not Publish C Tex. R. App. P.
47.2(b).